NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ESMERALDA CARBALLO RAMIREZ,                     No.    16-71083

                Petitioner,                     Agency No. A061-141-792

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Esmeralda Carballo Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s removal order, and denying her motion to remand.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to remand, and review de novo constitutional claims. Vargas-

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hernandez v. Gonzales, 497 F.3d 919, 923, 921 (9th Cir. 2007). We review for

substantial evidence the agency’s factual findings. Tamang v. Holder, 598 F.3d
1083, 1088 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Carballo Ramirez’s motion

to remand based on ineffective assistance of counsel, where she failed to establish

prejudice resulting from her prior attorney’s alleged ineffective assistance. See

Mohammed v. Gonzales, 400 F.3d 785, 793-94 (9th Cir. 2005) (to prevail on an

ineffective assistance of counsel claim, a petitioner must demonstrate that

counsel’s performance may have affected the outcome of the proceedings).

      To the extent Carballo Ramirez challenges the agency’s finding of

removability, substantial evidence supports the agency’s finding that she is

removable under 8 U.S.C. § 1182(a)(6)(E)(i), where she knowingly assisted

another alien in seeking entry into the United States in violation of the law. See

Altamirano v. Gonzales, 427 F.3d 586, 592 (9th Cir. 2005) (requiring an

affirmative act of assistance in order to establish alien smuggling). Carballo

Ramirez did not demonstrate that her statements to immigration officials at the

border were inaccurate or obtained by coercion. See Espinoza v. INS, 45 F.3d 308,

310 (9th Cir. 1995) (the sole test for admission of evidence is whether the evidence

is probative and its admission is fundamentally fair; information on an



                                          2                                      16-71083
authenticated immigration form is presumed to be reliable in the absence of

evidence to the contrary presented by the alien).

      In light of our disposition, we do not reach Carballo Ramirez’s remaining

contentions regarding whether prior counsel erred and the necessity of complying

with the requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED.




                                          3                                   16-71083